 In the Matter of PUBLIC SERVICE ELECTRIC AND GAS COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, A. F. OF L.'Cases Nos.R-434.! and R-4945.-Decided October30, 194kJurisdiction:electric and gas utility industryInvestigation and Certification of Representatives:fusal to accord petitioner recognition without an inspection of union's mem-bership cards; elections necessaryUnitsAppropriate for Collective Bargaining:separate units confined to one ofCompany's generating stations, and one of Company's geographic divisions,found appropriate notwithstanding Company's request for a system-wide unit,in view of extent of employee organization.Mr. William H. Speer, Mr. George W. Grimm, Jr.,andMr. JosephV. Suter,of Newark, N. J., for the Company.Ashe d Rifkin, by Mr. David I. Ashe,of New York City, for theUnion.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of ElectricalWorkers, affiliated with American Federation of Labor, herein calledthe Union, alleging that questions affecting commerce had arisen con-cerning the representation of employees of Public Service and GasCompany, Newark, New Jersey, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before William T. Little, Trial Examiner. Saidhearing was held at Newark, New Jersey, on September 30 andOctober 2,1942.The Company and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Company moved to dismiss the petition on the ground that itsbusiness does not constitute commerce within the meaning of theNational Labor Relations Act, The Trial Examiner reserved rulingon the motion for the Board. , His rulings made at the hearing arefree from prejudicial error and are hereby affirmed.For the reasons45 N. L.R. B., No. 37.202 PUBLIC SERVICE ELECTRIC AND GAS COMPANY203indicated below, the_ motion of the Company to dismiss is herebydenied.On October. 14 and 15, 1942, respectively, the Company and theUnion filed briefs which the Board has considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYPublic Service Electric and Gas Company is a New Jersey corpora-tion engaged in the production and purchase, and distribution andsale of electricity and gas in the State of New Jersey. It is dividedinto an Electric Department and a Gas Department. During 8months of the current year, the Company purchased for its ElectricDepartment raw materials consisting of coal, fuel oil, water, chlorine,mercury, and lubricating oil, valued at $9,527,590, of which 98.8 per-cent was shipped from outside the State of New Jersey.'At theboundary lilies of the State of New Jersey, the transmission lines ofthe Company connect with lines of companies in adjoining States.During 1941, the Company delivered to such inter-connections 191,-549,000 kilowatt hours and received 113,881,750 kilowatt hours.TheCompany, including the Hudson Division,2 furnishes electricity tothe Holland, and Lincoln tunnels, interstate railroads, branches of theUnited States Post Office and other government buildings, WesternUnion, Postal Telegraph, New Jersey Bell Telephone, radio stations,and numerous companies whose products move in interstate com-merce.The Company serves over 3,000,000 persons, and, during1941, its total operating revenues exceeded $100,000,000.The juris-diction of the Board over public utilities, such as the company herein,iswell established.3We find that the Company is engaged in com-merce within tha meaning of the Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of ElectricalWorkers, affiliated withAmerican Federation of Labor, is a labor organization admitting tomembership employees of the Company.1Raw materials for the Kearny generating station, one of five in the electric generatingdepartment, amounted to $3,119,847, 97.8 percent of which was shipped from outside theState of New Jersey2 The Hudson Division is one of seven geographical divisions covering territory servicedby the electric distribution system.8SeeConsolidated Edison Co. of New York v. N L. R. B.,305 U. S. 197 ;N. L. R. B.,v. Pacific Gas & Electric Co.,118 F. (2d) 780;N. L. R. B. v. Western Massachusetts Elec-tricCo, 120 F. (2d) 455.0 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONAt a conference on or about August 4, 1942, the Union requestedrecognition as the bargaining agent of the Company's employees atthe Kearny generating station.The Company refused and still re^fuses the request without an inspection of the Union's membershipcards 4A statement of the Regional Director, introduced into evidenceit the hearing, indicates that the Union represents a substantialnumber of employees in the units hereinafter found to be appro-priate.-'The Company, in an objection to the introduction in evi-dence of the Regional Director's statement, contended that thestatement is not legal evidence and that the Company should bepermitted cross-examination based on the facts therein appearing.We have heretofore affirmed the ruling of the Trial Examiner over-ruling the, objection .13We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSThe Union seeks two units, one consisting of all the employees atthe Kearny generating station, excluding supervisory employees andclerks ; and the other comprising all employees at the Hudson Divi-sion, including linemen, cable splicers, substation metermen, drivers,and mechanics, but excluding supervisory employees, clerks, andgenerating station employees.'The Company desires a system-wideunit, including all mechanical and clerical employees in the generat-ing and distribution departments and district offices, but excluding'The Union thereafter filed petitions seeking to establish separate bargaining unitsamong the employees of the Kearny generating station and the Hudson Division."With respect to the employees at the Kearny generating station, the Regional Direc-tor's statement showed that the Union submitted 247 application cards, dated fromJune to August 1942, with 47 undated;that all the cards bore apparently genuineoriginal signatures;that 237 cards bore the names of employees on the Company's payroll of July 23,1942, and that there are approximately 453 employees in the unit claimedappropriate by the UnionAs to the employees at the Hudson Division,the statementof the Regional Director showed that the Union submitted 119 application cards 'datedfrom June to August 1942,with 36 undated;that 118 cards bore the names of persons onthe Company's pay roll of August 13, 1942, which lists approximately 306 employees in theunit alleged appropriate by the Union.0 There is no merit in this argument,as the Board recently explained inMatter ofAtlas Powder Company Zapon Divisionand Local12083,National Council ofGas,Cokeand Chemical Workers, 43 N. L.It.B. 757.As to the Company'sdemand that it bepermitted'to inspect the Union'smembership cards, we think that the issue as to theUnion'smajority status can best be resolved by an election by secret ballot, as hereinafterdirected.4 The Company's representative stated that there are no generating station employeesin the Hudson Division PUBLIC SERVICE ELECTRIC AND GAS COMPANY205supervisory employees, engineers, professional employees, and tech-nical assistants.As stated above, the Company is divided into an Electric Depart-ment and a Gas Department; only the employees of the ElectricDepartment are involved herein.The Electric Department employsapproximately 5,535 persons and its operations are spread over 1,420square miles.Its service is divided into 2 main functions-the gen-eration of electricity in the 5 generating stations," and the distribu-tion of electricity to the Company's customers through a distributionsystem spread over 7 geographic divisions.9These functions are anintegral process.From an organizational standpoint the ElectricDepartment is subdivided into 5 departments : generating, distribu-tion, testing laboratory,10 electric engineering, and telephone.TheCompany insists that all these departments are closely allied andcentrally supervised from the general office, and that acceptance oftheUnion's contentionswould necessitate numerous bargainingcontracts and otherwise work hardships on the Company.The Company also points to the fact that all policies relating towages and conditions of employment are determined by the generaloffice for the entire system, and that employees are frequently trans-ferred from distribution to generating, as well as from one divisionor station to another.On the other hand, the superintendents of thestations and divisions exercise considerable authority and control.The types of employees at the generating stations are the same, andthey report for work to the station to which they are assigned.Thisis likewise true of the employees in the divisions. In comparison tothe total number of the Company's employees, the percentage oftransfers within the system is small, and these transfers are generallyof a permanent nature.The Company has had no bargaining historywith respect to its Electric Department, but does have bargainingcontracts involving the employees of two separate gas plants in theGas Department.The Gas Department has the same general hier-archy as the Electric Department.':,Witnesses for the Union testi-fied that the Union intends to organize the whole electric system, butthat, due to the large number of employees and the wide territory8These are Kentny,whose employees the Union seeks to establish as a unit herein, andEssex, Marion, Burlington, and Perth Amboy.The Kearny station is over a mile from theEessex and Marion stations9 These divisions areHudson, whose employees the Union seeks to establish as a unitherein, and Passaic, Bergen, Essex, Central, Southern diNision, Trenton area, and Southerndivision,Camden areaThe generating stations aie located in the area covered by thedistribution divisions10The employees of the testing laboratory department are employed in the fire gorier it-rug stations and at e under the ;upei N ision of the superintendent of the gorier acing stationat which they tie located"The (;as Depat tment Iras two main functions-the mannfacfui e of gas in eight ga,,plants, and its d,tnibutmn IhIough Six tenitoual division, 206DECISIONSOF NATIONAL.-LABORRELATIONS BOARDcovered by the Company's electric operations,organizationhas beenonly partially effected.In view of the circumstances, we are of theopinion that the employee organization which has occurred at theKearny generating station and the Hudson Division indicates thepropriety of establishing them as separate units.12Our finding inthis respect, however, does not preclude a latter determination thata larger unit is appropriate whenorganizationhas extended to. em-ployees in other parts of the Company's system.Having concludedthat the employees of the Kearny generating station and the HudsonDivision constitute units appropriate for bargaining, we -turn tothe issuesarising asThe Kearny generating stationApproximately 453 persons are employed at Kearny in the unitsought by the Union.They include boilermakers, stoker operators,oilers, electricians,engineers,laboratory testing employees,super-visors, foremen, and clerks.The partiesagreeto exclude super-visors andforemen, and we find that they should be excluded.Theissues ariseas to engineers, "professional" employees, and technicalassistants,whom the Company would exclude, apparently on theground that they are supervisory, and whom the Union would in-clude; and clerks, whom the Company would include and the Unionwould exclude.There are several kinds of engineers. In the steamoperations there are first, second, and thirdengineers.They areconsidered as non-technical employees, and their duties are manualin that they operate valves and pumps.The yard engineer, who isa supervisor, has engineers under him who run steam cranes, locomo-tives, and coal `hoists.There are test engineers in the testing labora-tory who make boiler tests, maintain and operate steam meters, andcompile and keep records of operational efficiency.Some of theseengineersare referred to as "professional" men.They apparentlyperform thesame dutiesas the other test engineers.The technicalassistants are in the testing laboratory, and their duties appear to besimilarto those of the test engineers.All of these groups havesupervisorsor foremenwho perform little, if any, manual work.We shall include the engineers, "professional" employees, andtechnicalassistantsin the unit.There are approximately seven clerks.They keep time records,makeup pay rolls, and handle the employees' service records.Theirduties areclearly clerical, and we shall exclude them.19 In previous cases wehave found that self-organization among the employeeshad pro-ceeded, in general, along territorial or divisional lines,and accordingly we rejected theComany's contention for a broaderunitSeeMatterof Southern California Gas CompanyandUtilityWorkers Organizing Committee, Locals 170 and 193,0. I.0 , 41 N. L. R. B668, and cases cited therein;Matter of Appalachian Electric Power CoandInternationalBrotherhood of Electrical Workers. L. U. B.-1182.A. F. of L..38 N. L.R. B. 630 PUBLIC SERVICE ELECTRICAND GAS COMPANY207We find that all the employees at the Kearny generating station,including engineers, "professional" employees, and technical assistants,but excluding supervisors, foremen, and clerks constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.The Hudson DivisionThe employees at Hudson 13 include all employees concerned withthe distribution of electricity therein except employees in the commer-cial of ice.14As the Company admits there are no generating stationemployees at Hudson,',' the only issue is as to clerks.These the Unionwould exclude on the ground that they are not admitted to member-ship.The Company would include them. Although their duties arenot shown in any detail, it appears that they perform customary cleri-cal duties, and we shall exclude them as we did the clerks who areemployed at the Kearny station.We find that all the electric distribution employees in the HudsonDivision, including linemen, cable splicers, substation metermen, driv-ers, and mechanics, but excluding supervisors, foremen, and clerksconstitute a unit appropriate for the purposes of collective, bargain-ing, within the meaning of Section 9 (b)' of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Uniondesires that eligibility to vote be determined by refer-ence to the pay-roll period nearest the date of the filing of the petition,but gave no reason for the preference.We shall follow our usualpractice and direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot among theemployees in the appropriate units who were employed during thepay-roll period immediatelyprecedingthe date of the Direction ofElections herein, subject to the limitationsand additionsset forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is hereby'$Approximately 306 persons at Hudsonare in the unit sought to be established by theUnion.14The parties agree that the commercial office is nota part of the electric operations,and that these employees are not involved herein.11 See footnote 7. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDDIREOTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Public ServiceElectric and Gas Company, Newark, New Jersey, separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the Second Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the units found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by International Brotherhood of Electri-calWorkers, affiliated with American Federation of Labor, for, thepurposes of collective bargaining.CHAIRMANMILUS took no part in the consideration of the aboveDecision and Direction of Elections.